DETAILED ACTION
	This office action is in response to the application filed on 4/8/2021 in which claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chervyakov et al. (US20200374079A1).
As to claims 1 and 16, Chervyakov teaches a method of wireless communications, comprising: determining, by a base station, a frequency pre-compensation value for a transmission and reception point (TRP) on a single frequency network (SFN); ([0120] BS frequency pre-compensation: In this solution, the BS may determine the downlink Doppler frequency to be compensated [0018] FIG. 8 illustrates LTE multi-RRH HST-SFN deployment, in an example embodiment.)
indicating, by the base station to a user equipment (UE), the frequency pre-compensation value via the TRP; and (abstract The TRS-based processing using a single-shot FO estimation based on a FO instruction in the network assistance information received from the RRH. The downlink data transmission is demodulated based on applying a local oscillator (LO) adjustment using the FO.)
applying, by the base station, the frequency pre-compensation value to a signal for transmission by the TRP to the UE. ([0120] BS frequency pre-compensation: compensate the frequency per RRH before transmitting in the downlink.)
As to claims 2 and 17, Chervyakov teaches the method of claim 1, wherein the signal comprises a first signal, and the frequency pre- compensation value comprises a first frequency pre-compensation value associated with a first Transmission Configuration Indicator (TCI) state, further comprising: ([0101] The network (gNB) provides UE information that it operates in the single tap HST scenario (i.e. provides network assistance):the separate indication can be provided for different TCI states [0126] The proposed network assistance allows an indication of the presence of HST-SFN conditions for each DL beam (TCI state))
determining, by the base station, a second frequency pre-compensation value for the TRP associated with a second TCI state; and ([0019] FIG. 9 illustrates SFN and non-SFN transmissions associated with different TCI states, in an example embodiment. [0101] the signaling can be provided on a per-carrier basis (i.e. per-cell),  [0113] separate indications can be provided for different TCI states [0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs)
applying, by the base station, the second frequency pre-compensation value to a second signal for transmission by the TRP to the UE. ([0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs)
As to claims 3 and 18, Chervyakov teaches the method of claim 1, wherein the TRP comprises a first TRP and the frequency pre- compensation value comprises a first frequency pre-compensation value, the method further comprising: ([0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs)
determining, by the base station, a second frequency pre-compensation value for a second TRP on the SFN for use with the signal; ([0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs)
indicating, by the base station, the second frequency pre-compensation value to the UE via the first TRP or the second TRP; and ([0101] The network (gNB) provides UE information that it operates in the single tap HST scenario (i.e. provides network assistance):the separate indication can be provided for different TCI states [0126] The proposed network assistance allows an indication of the presence of HST-SFN conditions for each DL beam (TCI state) [0107] The gNB provides signaling to the UE to command it to adjust (increase/reduce) the TX carrier frequency relative to the existing level. In some aspects, dynamic signaling can be provided. For example, additional fields can be added to the DCI. Signaling on operation in single tap HST deployment, described in embodiment #1, can be used to inform UE on additional bits in DCI.)
applying, by the base station, the second frequency pre-compensation value to the signal for transmission by the second TRP to the UE. ([0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs)
As to claims 4 and 19, Chervyakov teaches the method of claim 1, wherein an indication of the frequency pre-compensation value is included, by the base station, in a downlink control information (DCI) message. ([0107] The gNB provides signaling to the UE to command it to adjust (increase/reduce) the TX carrier frequency relative to the existing level. In some aspects, dynamic signaling can be provided. For example, additional fields can be added to the DCI. Signaling on operation in single tap HST deployment, described in embodiment #1, can be used to inform UE on additional bits in DCI. [0109] In some aspects, DCI can contain the pointer to value contained in the list of potential values for UE TX frequency adjustment.)
As to claims 5 and 20, Chervyakov teaches the method of claim 1, wherein the frequency pre-compensation value is determined based on a frequency measurement of a reference signal from the UE. ([0120] BS frequency pre-compensation: In this solution, the BS may determine the downlink Doppler frequency to be compensated by estimating the uplink Doppler frequency using the uplink signal, e.g., PUCCH and PUSCH, and then compensate the frequency per RRH before transmitting in the downlink.)
As to claims 6 and 21, Chervyakov teaches the method of claim 1, wherein the frequency pre-compensation value is determined based on a frequency measurement of a reference signal from the base station. ([0120] BS frequency pre-compensation: compensate the frequency per RRH before transmitting in the downlink.) The base station must know the frequency it is sending a signal at before it can compensate it.

As to claims 7 and 22, Chervyakov teaches the method of claim 1, further comprising: updating, by the base station, the frequency pre-compensation value in response to a change in the SFN; and ([0120] BS frequency pre-compensation: In this solution, the BS may determine the downlink Doppler frequency to be compensated by estimating the uplink Doppler frequency using the uplink signal, e.g., PUCCH and PUSCH, and then compensate the frequency per RRH before transmitting in the downlink.)
indicating, by the base station to the UE, the updated frequency pre-compensation value via the TRP. ([0146] In some aspects, the network (gNB/eNB) may provide the UE information that HST-SFN propagation conditions may exist (e.g., the UE operates in HST-SFN deployments).[0147] In some aspects, the following signaling types may be used: higher-layer RRC signaling can be used, or dynamic signaling (e.g., DCI-based signaling) can be used alternatively in case it is expected that SFN conditions may change dynamically.)
As to claims 8 and 23, Chervyakov teaches a method of wireless communications, comprising: receiving, by a user equipment (UE) on a single frequency network (SFN), an indication of a frequency pre-compensation value for used by a transmission and reception point (TRP); ([0101] The network (gNB) provides UE information that it operates in the single tap HST scenario (i.e. provides network assistance):the separate indication can be provided for different TCI states [0126] The proposed network assistance allows an indication of the presence of HST-SFN conditions for each DL beam (TCI state) [0107] The gNB provides signaling to the UE to command it to adjust (increase/reduce) the TX carrier frequency relative to the existing level. In some aspects, dynamic signaling can be provided. For example, additional fields can be added to the DCI. Signaling on operation in single tap HST deployment, described in embodiment #1, can be used to inform UE on additional bits in DCI.)
receiving, by the UE, a signal modified by the frequency pre-compensation value; ([0120] BS frequency pre-compensation: In this solution, the BS may determine the downlink Doppler frequency to be compensated by estimating the uplink Doppler frequency using the uplink signal, e.g., PUCCH and PUSCH, and then compensate the frequency per RRH before transmitting in the downlink.)
narrowing, by the UE, a range of a tracking loop based on the indicated frequency pre- compensation value; and ([0102] The UE may adjust its RX behavior upon reception of the corresponding network assistance. In some aspects, the TRS-based FO tracking algorithm may be adjusted to minimize the averaging/filtering granularity.)
performing, by the UE, channel estimation of the signal based on the narrowed tracking loop. (abstract The downlink data transmission is demodulated based on applying a local oscillator (LO) adjustment using the FO.)
As to claims 9 and 24, Chervyakov teaches the method of claim 8, wherein the signal comprises a first signal, and the indication of a frequency pre-compensation value comprises a first indication of a first frequency pre- compensation value associated with a first Transmission Configuration Indicator (TCI) state, further comprising: ); ([0101] The network (gNB) provides UE information that it operates in the single tap HST scenario (i.e. provides network assistance):the separate indication can be provided for different TCI states [0126] The proposed network assistance allows an indication of the presence of HST-SFN conditions for each DL beam (TCI state) [0107] The gNB provides signaling to the UE to command it to adjust (increase/reduce) the TX carrier frequency relative to the existing level. In some aspects, dynamic signaling can be provided. For example, additional fields can be added to the DCI. Signaling on operation in single tap HST deployment, described in embodiment #1, can be used to inform UE on additional bits in DCI.)
receiving, by the UE from the TRP, a second indication of a second frequency pre- compensation value associated with a second TCI state for use by the TRP; and ([0113] the signaling can be provided on a per-carrier basis (i.e. per-cell). In some aspects, separate indications can be provided for different TCI states. ([0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs))
receiving, by the UE from the TRP, a second signal modified by the second frequency pre- compensation value; (abstract The downlink data transmission is demodulated based on applying a local oscillator (LO) adjustment using the FO. [0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs)
wherein the narrowing is further based on the second indicated frequency pre-compensation value. ([0102] The UE may adjust its RX behavior upon reception of the corresponding network assistance. In some aspects, the TRS-based FO tracking algorithm may be adjusted to minimize the averaging/filtering granularity.)
As to claims 10 and 25, Chervyakov teaches the method of claim 8, wherein the TRP comprises a first TRP, the receiving the signal further comprising receiving the signal from a second TRP as well as the first TRP. ([0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs)
As to claims 11 and 26, Chervyakov teaches the method of claim 10, wherein the frequency pre-compensation value comprises a first frequency pre-compensation value, the receiving the frequency pre-compensation value further comprising: receiving, by the UE from a second TRP, an indication of a second frequency pre- compensation value for use by the second TRP. ([0113] the signaling can be provided on a per-carrier basis (i.e. per-cell). In some aspects, separate indications can be provided for different TCI states. abstract The downlink data transmission is demodulated based on applying a local oscillator (LO) adjustment using the FO. [0120] compensate the frequency per RRH before transmitting in the downlink Fig. 9 shows 2 RRHs)
As to claims 12 and 27, Chervyakov teaches the method of claim 11, wherein the narrowing is based on the second frequency pre- compensation value as well as the first frequency pre-compensation value. ([0102] The UE may adjust its RX behavior upon reception of the corresponding network assistance. In some aspects, the TRS-based FO tracking algorithm may be adjusted to minimize the averaging/filtering granularity.)
As to claims 13 and 28, Chervyakov teaches the method of claim 8, wherein the indication is part of a downlink control information (DCI) message. ([0109] In some aspects, DCI can contain the pointer to value contained in the list of potential values for UE TX frequency adjustment.)

As to claims 14 and 29, Chervyakov teaches the method of claim 8, wherein the frequency pre-compensation value is determined based on a frequency measurement of a reference signal from the UE. ([0120] BS frequency pre-compensation: In this solution, the BS may determine the downlink Doppler frequency to be compensated by estimating the uplink Doppler frequency using the uplink signal, e.g., PUCCH and PUSCH, and then compensate the frequency per RRH before transmitting in the downlink.)
As to claims 15 and 30, Chervyakov teaches the method of claim 8, wherein the frequency pre-compensation value is determined based on a frequency measurement of a reference signal from the TRP. ([0120] BS frequency pre-compensation: compensate the frequency per RRH before transmitting in the downlink.) The base station must know the frequency it is sending a signal at before it can compensate it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465